                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            CASE NO. 5:20-cv-00638-D

 NAZAR ABDULMAJEED ALI,                       )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   )
                                              )              ORDER
 WORLDWIDE LANGUAGE                           )
 RESOURCES, LLC,                              )
                                              )
                Defendant.                    )
______________                                )


       On February 19, 2021, Defendant WorldWide Language Resources, LLC ("WorldWide")

moved to consolidate this case with Waly v. WorldWide Lang. Res., LLC, No. 5:20-cv-00644-D

("the Waly action") under Rule 42 of the Federal Rules of Civil Procedure [D.E. 15] and filed a

memorandum of law in support [D.E. 16]. The Waly action is also pending before this court. On

March 8, 2021, Plaintiff Nazar Abdulmajeed Ali ("Plaintiff') responded in opposition [D.E. 19].

On March 22, 2021, WorldWide replied [D.E. 21].

       The court has considered the Motion under the governing standard and in light of the entire .

record. Campbell Boston Sci. Corp .. 882 F.3d 70, 74 (4th Cir. 2018); A/SJ. Ludwig Mowinckles
                                                                                             -
Rederi v. Tidewater Constr. Corp .. 559 F.2d 928, 933 (4th Cir. 1977). The court finds that this

case and the Waly action involve the same defendant, the same operative facts, and present multiple

common questions of law and fact. The court also finds that consolidation will serve the interests

of justice and efficiency, minimize the possibility of inconsistent adjudications of common issues,

and further judicial efficiency. The court finds there is no risk of prejudice from consolidation and

rejects Plaintiffs arguments of possible prejudice [D.E. 19] as speculative at this time.
       Accordingly, the court GRANTS WorldWide's Motion [D.E. 15] and ORDERS that this

case be consolidated for all purposes under Rule 42(a)(2) with the Waly action. The court further

finds that good cause exists to designate this case as the lead case, and so DESIGNATES this case

as the lead case. All future filings shall be filed in this case and shall include the captions for both

actions. Until further order of the court, documents filed in the lead case shall be deemed to have

also been filed in the Waly action.           ~

       SO ORDERED, this the ....2A:. day o ~ 2021.


                                                               JAJl1ES C. DEVER III
                                                               United States District Judge
